internal_revenue_service number release date uil index no date cc it a plr-112917-00 do legend x ein no m n o y dear sir or madam this is in response to your authorized representative’s letter and submissions of date requesting certain rulings regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for certain fellowship grants and stipends paid_by you x to individuals in connection with the fellowship training programs and activities briefly described below you x are a tax-exempt non-profit educational_organization organized under the laws of state m and accredited by n a federally recognized agency responsible for the accreditation of curricula in the area of your expertise your mission is to prepare graduates in this area_of_interest for leadership roles in the field and to further the training experience and expertise of outstanding and talented individuals through study rehearsals class training coaching and performance opportunities community education outreach and training activities are also conducted in furtherance of your mission you x conduct various fellowship and training programs to develop the full range of skills and qualifications required for such leadership roles prospective fellows are invited to join the program on a season-by- season basis subject_to ongoing review for up to a three-year period availability of fellowship opportunities in your programs is advertised and widely known to become a fellow an applicant must have completed his or her undergraduate degree requirements there are currently approximately y participants in your primary fellowship program plus a number of additional fellows in two ancillary audio engineering and orchestra library programs x’s faculty and staff counsel fellows provide extensive instrumental coaching including master classes lessons and sectionals help define and develop individual goals and provide career guidance to participants participants in the programs are provided extensive professional-level performance opportunities through rehearsals concerts tours and public speaking and stage-presence opportunities you x pay participants in these fellowship training programs certain stipends to help defray general living_expenses during their periods of fellowship training these stipends consist of a weekly living allowance paid during the typical nine-month fellowship session a certain travel grant to assist fellows in locating to your facility an amount to cover certain professional fees paid in connection with membership in o and the value of contributed room or housing at facilities owned and operated by you sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived the federal tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to be considered a scholarship or fellowship_grant an amount need not be formally designated as such generally a scholarship or fellowship_grant is any amount_paid or allowed to or for the benefit of an individual to aid such individual in the pursuit of study or research a scholarship or fellowship_grant may for example be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee we have determined that the described amounts paid_by x to participants in its various fellowship programs constitute scholarship or fellowship grants within the contemplation of sec_117 of the code only qualified scholarships may be excluded from income a qualified_scholarship is defined as an amount expended for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts of scholarship or fellowship grants received for room board travel and incidental living_expenses are not related expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludable from a recipient’s gross_income under sec_117 sec_117 of the code implementing changes made by the tax_reform_act_of_1986 pub_l_no provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship regulations governing the includibility of compensatory grants in income have been upheld by the supreme court of the united_states which has described excludable grants as relatively disinterested ’no-strings’ educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services a scholarship or fellowship_grant that is includible in gross_income under sec_117 of the code is considered wages for purposes of sec_3401 the grantor of such an amount is subject_to certain withholding and reporting requirements respecting wages including withholding for income taxes and the filing of forms w-2 the application of federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes depends on the nature of the employment and the status of the grantor see notice_87_31 1987_1_cb_475 although scholarship and fellowship grants that represent payment for services are not excludable under current law not all grants that are subject_to conditions or limitations or constitute payment for research or training activities represent payment for services under the statute the code and regulations make clear that a scholarship includes any amount_paid or allowed to aid an individual in the pursuit of study or research accordingly research and training activities by a student may qualify for exclusion_from_gross_income to no less an extent than formal classroom studies it is only where the activities required by the grantor fall within the ambit of sec_117 that inclusion in income is required determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 of the code is an inherently factual matter requiring a consideration of the nature and extent of the impositions and duties imposed upon the participants and of all other relevant facts and circumstances of the program based on the information presented and representations furnished and assuming x’s fellowship training programs are conducted substantially as described we have determined that the scholarship and or fellowship stipends awarded thereunder including the value of contributed room or housing allowances do not represent compensation_for services within the meaning of sec_117 of the code the awards are not paid for or in_connection_with_the_performance_of_services and appear to be relatively disinterested grants to participants to enable them to pursue programs of independent development training and original study focusing on the experience to be gained by the recipient rather than on any grantor benefit accordingly such amounts do not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa x is not required to file forms w-2 or any returns of information under sec_6041 with respect to such grants finally since x’s training stipends do not represent payment for services such amounts are also not subject_to self employment contribution act seca taxes imposed by sec_1401 of the code see 102_tc_394 see also revrul_60_378 1960_2_cb_38 which states the service’s position that noncompensatory scholarship and fellowship grants do not constitute income from a trade_or_business whether or not such amounts are required to be included in gross_income the recipient of a scholarship or fellowship_grant is responsible for determining whether such grant is in whole or in part includible in gross_income for federal_income_tax purposes where participants are degree candidates such grants will ordinarily be excludable from the recipients’ gross incomes to the extent of their qualified_tuition_and_related_expenses in the case of non-degree candidates the entire amount of scholarship or fellowship awards is includible in gross_income you may wish to advise participants in your fellowship programs that the amount of their scholarship or fellowship stipends that exceeds their qualified_tuition_and_related_expenses if any is generally includible in gross_income for federal_income_tax purposes this letter_ruling is based on the facts and representations provided by x and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2000_1 i r b pincite however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter should be maintained with x’s permanent records a copy of this letter is being furnished to x’s district_director pursuant to a power_of_attorney currently on file with this office the original of this letter is being sent to x’s authorized representative and copies are being furnished to x this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely yours associate chief_counsel income_tax accounting by william a jackson chief branch
